Citation Nr: 0126540	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  94-28-117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder, to include as secondary to herbicide or radiation 
exposure.  

2.  Entitlement to an increased evaluation for sinusitis with 
allergic rhinitis, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

A Statement of Service, dated in August 1976, verifies the 
veteran entered the United States Naval Reserves in November 
1952.  He had active duty for training from July 26, 1953 to 
August 8, 1953.  He was on active duty with the United States 
Marine Corp from October 1953 to September 1956.  He was on 
active duty for training from August 31, 1959 to September 
25, 1959.  The veteran also had continuous active service 
from July 1964 to September 1981.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for a pulmonary disability, 
to include bronchial asthma, and a rating in excess of 30 
percent for sinusitis with allergic rhinitis.  


FINDINGS OF FACT

1.  The veteran's chronic lung disease began during active 
service.  

2.  The veteran's service-connected sinusitis with allergic 
rhinitis, with a history of a bilateral revision transnasal 
endoscopic partial ethmoidectomy, right middle meatus 
maxillary antrostomy, and pansinusitis with mastoid bone 
appearance suggestive of prior infection, are manifested by 
near constant active sinusitis with headaches, pain and 
tenderness of the affected sinus, and purulent discharge 
after repeated surgeries.  



CONCLUSIONS OF LAW

1.  A chronic lung disorder was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).   

2.  The criteria for 50 percent rating for sinusitis with 
allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.97, Diagnostic 
Codes 6511, 6513, 6522 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  As an initial matter the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

For the reasons stated below, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the implementing regulatory provisions 
of 38 C.F.R. § 3.159, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.

The claims folder contains the records of treatment of the 
veteran at the service medical clinics and private facilities 
identified by the veteran.  There is no indication of any 
additional relevant evidence that has not been obtained by 
the RO.  The veteran has been afforded adequate VA 
examinations, and the Statement and Supplemental Statements 
of the Case issued during this appeal, which contained a 
summary of all of the relevant evidence and applicable law 
and regulations, adequately informed the veteran of what 
evidence was needed to support his claims.   The Board finds 
that VA has met its duty to assist the veteran develop his 
claims.  

Factual Background. 

There is no service medical evidence of a lung disorder, 
sinusitis or rhinitis dated during the veteran's period of 
active duty and active duty for training during the 1950s.

The service medical records relating to the veteran's 
continuous period of active service from July 1964 to 
September 1981 include notations that chest X-rays in June 
1964 and August 1964 were normal.  In November 1968 the 
veteran was diagnosed with bronchitis.  He underwent a 
septoplasty in February 1975 and, in March 1979, he was 
treated for possible pneumonia.  He was told at that time 
that he had had bronchitis in Korea.  Following further 
evaluation, the diagnosis was fever of undetermined origin. 

Shortly after his separation from service, the veteran 
submitted a statement in January 1982 asserting he served in 
areas in Vietnam where Agent Orange had been sprayed.  

A January 1986 service facility chest X-ray revealed a patchy 
density in the left base at the left costophrenic angle.  The 
report stated it could represent minimal infiltrate or 
atelectasis.  No other abnormality was noted.  

May 1987 medical records reveal a diagnosis of nasal 
obstruction.  A partial inferior turbinectomy with 
cryosurgery was performed.  

January 1988 medical records include a chest X-ray that 
revealed a poor degree of inspiration and a small linear 
density in the left costophrenic angle, which was present on 
a study of January 1986 and was consistent with scarring.  
There was no evidence of focal or alveolar infiltrate or 
other significant abnormality.  The treatment record included 
a notation of a history of chronic bronchitis, with the 
veteran giving a history of episodes of bronchitis occurring 
during the three previous winters.  

On a June 1988 VA examination coversheet the veteran wrote 
that he was treated from August 1985 to August 1988 at Fort 
Campbell for acute bronchitis, asthma and pneumonia.  He 
indicated he had nasal polyps removed in May 1987.  

Service medical facility records from Ft. Campbell Kentucky 
show that the veteran was followed in the Allergy Clinic 
during 1982 for chronic allergic rhinitis.  

January 1985 medical evidence includes records of treatment 
for bronchitis.  

January 1986 records noted post viral pneumonitis with an 
asthmatic component, and pulmonary function tests showed mild 
obstruction.  Physical examination revealed atelectasis at 
the left base.  February 1986 pulmonary function test results 
were consistent with a reversible obstructive airway disease 
or asthma.  February 1986 records include an assessment of 
viral pneumonitis.  

June 1986 service medical facility records include an 
assessment of viral pneumonitis with an observation to 
consider other interstitial pulmonary disease or connective 
tissue disease.  

July 1991 records from Lourdes Hospital show that the veteran 
was admitted for treatment of asthmatic bronchitis and 
pneumonia.  

A VA chest X-ray of the veteran in April 1993 was normal.  

The veteran submitted a claim for service connection for 
bronchial asthma in May 1993.  He asserted that he was 
exposed to nuclear radiation from January 1966 to February 
1968.  He was stationed with the U.S. Marine Detachment with 
the USS Simon Lake-AS 33 at Holy Loch, Scotland, United 
Kingdom.  His Marine detachment provided security during 
weapons (nuclear) handling and nuclear affluent spills, which 
included fluid from the submarine reactors.  No protection 
was provided.  In July 1993 the veteran wrote a letter about 
his chronic bronchial asthma.  He asserted that his exposure 
to radiation in service had an impact on his chronic 
bronchial asthma.  

In March 1993 the veteran submitted a statement from his 
physician.  The physician, Dr. L C M, was Chief of the 
Allergy/Immunology Service at the Blanchfield Army Community 
Hospital.  He wrote the following:

(The veteran) is known to the Allergy 
service of Blanchfield Army Community 
Hospital for significant perennial 
allergic rhinitis and bronchial asthma.  
Symptoms (were) initially noted in August 
1971.  Despite conservative treatment, 
his condition eventually required 
extensive surgical repair of his tympanic 
membranes.  (The veteran) came under my 
care in 1988.  He was noted to have 
monthly episodes of sinopulmonary 
infractions requiring courses of 
antibiotics and oral steroids.  In 1990, 
(the veteran) was placed on inhalant 
immunotherapy, but despite this 
treatment, he continues to have 
deterioration of his symptoms that may be 
adversely affected by environmental 
conditions.  Due to the propensity for 
adverse environments to aggravate his 
conditions as well as the chronicity of 
his sinopulmonary problems, I recommend 
that reevaluations of his disability be 
considered.  

Upon a VA examination in April 1993, the veteran reported 
that his respiratory difficulties began in 1968.  He 
indicated that he had had recurrent bronchitis since 1968.  
He did not appear short of breath.  A diagnosis of history of 
chronic recurrent bronchitis was recorded.  His chest X-rays 
were noted to be normal.  

Records from the University of Washington Medical Center, 
dated in December 1993, show that the veteran underwent two 
procedures for treatment of recurrent sinusitis.  
Specifically, a bilateral complete endoscopic ethmoidectomy 
and a right middle meatus maxillary antrostomy were 
performed.  

In April 1994 the RO denied the veteran's claim for service 
connection for a bronchial/pulmonary disorder, claimed as 
asthma/bronchitis, including as due to herbicide and 
radiation exposure.  The veteran filed his notice of 
disagreement with the RO determination in April 1994.  The 
veteran wrote that the infected mucous draining into his 
lungs from his sinuses was causing his bronchitis.  A 
statement of the case was issued in July 1994.  The veteran 
submitted his substantive appeal in July 1994.  

In a statement accompanying his appeal the veteran asserted 
he had been exposed to asbestos in service.  He indicated 
that, during his service with the ships company USS Simon 
Lake from January 1966 to February 1968, he was required to 
visit the working areas of the ship and the nuclear 
submarines alongside where asbestos was being installed.  He 
contended that he was breathing asbestos fibers daily for two 
years.  

The veteran filed a claim for an increased ratings for his 
service connected disabilities in August 1994.  

A VA examination was performed in September 1994.  Chronic 
recurrent bronchitis of undetermined etiology was diagnosed.  
Pulmonary Function tests revealed mild obstructive airway 
disease with a mild restrictive component.  It was noted that 
improvement had occurred since April 1993.  The VA examiner 
added that there were no specific factors noted in the 
physical examination to attribute the disease process to any 
specific cause (i.e., exposure to Agent Orange, asbestos).  

In an October 1994 letter the veteran stated that spray 
records indicated that he was in areas where the highest 
concentrations of Agent Orange were applied in Vietnam.  
During his tour he was an infantry officer and lived in the 
bush.  

The RO received a copy of an Administrative Decision of the 
Social Security Administration in July 1995.  Also submitted 
was a copy of a psychological intake report dated in July and 
August 1994.  Tests scores suggested that the veteran was 
channeling some of his psychological feelings into somatic 
complaints and symptoms.  The psychologist opined that the 
veteran's reported breathing difficulties might have both a 
physical and psychosomatic component to them.  The diagnoses 
were post-traumatic stress disorder and psychological factors 
affecting physical condition.  In his recommendations the 
psychologist wrote that exposure to Agent Orange cannot be 
ruled out as a contributing factor to the veteran's 
presenting symptoms.  It was noted that spraying records for 
1968 and 1969 for Agent Orange indicate significant amounts 
of the chemical were sprayed in the Corp area while the 
veteran was there.  

Records from the Bay Area Medical Center include a January 
1997 Computed tomography (CT) examination of the sinuses.  It 
revealed pansinusitis, and the existence of surgical changes 
with a retention cyst or polyp.  The examination also 
revealed that the mastoid bone was poorly aerated on either 
side with a sclerotic appearance suggestive of prior 
infection.  A history and physical examination report 
includes a history of a the development of bronchitis while 
the veteran was in Vietnam.  The veteran indicated that he 
had had intermittent bronchitis, with  several episodes in 
the 1960s, followed by more frequent episodes in the 1970s.  
In 1986 he began having increasingly frequent episodes of 
bronchitis.  In the plan for treatment section of the report 
the physician wrote that the veteran has "perhaps lung 
interstitial lung disease."  It was noted that his chest X-
ray actually looked more like asbestosis with accompanying 
paralysis of the right diaphragm.  In February 1997 the same 
physician reviewed old X-ray reports and opined that they 
suggested the veteran had a fibrotic lung condition going 
back probably twenty years.  

June 1997 service medical facility records include an X-ray 
report that noted  findings of linear densities at both 
pulmonary bases, which were believed to possibly  represent 
discoid atelectasis.  There was no evidence of pneumonia.  

A VA examination was performed in October 1998.  The veteran 
reported having frequent pneumonias, almost on a yearly 
basis.  He had had bronchitis at least twice a year up until 
1995.  The VA examiner's impression was the veteran had 
advanced chronic obstructive pulmonary disease secondary to 
asthma and allergic rhinitis with sinusitis.  An X-ray report 
revealed minimal fibrotic changes in the lower lungs.  A 
pulmonary function test was interpreted as showing minimal 
restrictive lung disease.  

An addendum was added to the VA examination report in 
February 1999.  The addendum reads in part as follows:

Any time he (the veteran) gets a sinus 
infection which are recurring, he will 
get an exacerbation of his asthma and 
COPD at that time.  

Sinusitis aggravates his breathing but 
not to the point where he needs to 
increased his inhalation.  

However it is well known that any time 
that he gets any type of infection in his 
system, whether in his sinus, or whether 
in pneumonia or bronchitis, he will get 
an exacerbation of his respiratory 
system.  

Records from the veteran's private internist show treatment 
for sinusitis and asthma during 1999 and 2000.  A May 2000 
chest X-ray revealed some basilar atelectasis in the right 
lung base.  The impression was right lung infiltrate.  May 
2000 X-rays of the sinuses revealed findings consistent with 
bilateral maxillary sinusitis.  A second May 2000 chest X-ray 
revealed subsegmental atelectasis of the right lower lobe.  A 
third X-ray in May 2000 revealed atelectatic changes 
involving the right lung base that appears to be more 
prominent than with the previous examination.  The 
possibility of a small zone of pneumonic infiltrate involving 
the first infrahilar region could not be excluded.  

Service Connection for Bronchial/Pulmonary Disability

Pertinent Laws and Regulations.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Further, VA regulations provide that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310 (2000); see Anderson 
v. West, 12 Vet. App. 491, 495 (1999); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected condition.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 
17 (1995).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers; and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as AO, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6).  The 
presumption of exposure requires both service in Vietnam 
during the designated time period and the establishment of 
one of the listed diseases in order for the presumption of 
inservice exposure to an herbicide to apply.  McCartt v. 
West, 12 Vet. App. 164, 168-69 (1999). 

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  

38 C.F.R. § 3.304 (2001) says that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 1991).  

Service connection may be granted for disability due to 
exposure to ionizing radiation in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. §§ 3.309, 3.311.  The diseases considered 
to be "radiogenic" are listed in 38 C.F.R. § 3.309.  If a 
claim is based on a disease other than one of those listed at 
38 C.F.R. § 3.311, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311 (2001).  

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380.  

Analysis.  The contends, in essence, that his chronic lung 
disease began during service, which he attributes, in part, 
to his exposure to radiation, Agent Orange and asbestosis 
during that time.  While there is no medical evidence of a 
presumptive disease found in the regulations pertaining to 
veteran's exposed to herbicides or radiation, or of a nexus 
between a current lung disorder and the alleged exposures, 
the Board does not find it necessary to address the issue of 
any relationship between those claimed exposures and his 
current disability since the evidence supports service 
connection for chronic lung disease based on either a direct 
incurrence or  secondary basis. 

The service medical records show that the veteran was treated 
for bronchitis and suspected pneumonia during service.  Post-
service medical records show variously diagnosed lung 
disorders, to include bronchitis, asthma, and chronic 
obstructive lung disease.  In reviewing the record, the Board 
finds that the picture that emerges is one of chronic 
recurrent bronchitis and asthmatic bronchitis beginning 
during service and aggravated over the years by chronic 
recurrent sinusitis, and eventual diagnoses include chronic 
obstructive lung disease.  A physician who reviewed the 
veteran's old chest X-rays opined in February 1997 that the 
veteran's fibrotic lung condition probably dated back twenty 
years, which would indicate an onset date of 1977, which was 
while he was on active duty and approximately 4 years prior 
to the veteran's retirement from the service in 1981.  This 
opinion is consistent with the medical evidence in the claims 
file, to include the veteran's medical histories obtained on 
numerous examinations over the years since service, and 
entirely consistent with the veteran's statements and 
testimony presented since he filed his claim in 1994.

A VA physician also recently suggested that the veteran's 
current diagnosis of chronic obstructive pulmonary disease 
was aggravated by his service-connected sinusitis, which 
would lend support for a grant of secondary service 
connection on an aggravation basis.  See 38 C.F.R. 
§ 3.310(a); Allen, supra.  In any event, it is the Board's 
judgment that the medical evidence of record supports the 
conclusion that the veteran current chronic obstructive 
pulmonary disease is of service origin.  Accordingly, service 
connection for a chronic lung disorder is warranted on a 
direct incurrence basis.  

Increased Evaluation for Sinusitis with Allergic Rhinitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  

During the pendency of this appeal the diagnostic codes for 
evaluating disability related to diseases of the nose and 
throat have been amended.  The amendments were published at 
61 Fed. Reg. 46720 (1996).  The amendments became effective 
October 7, 1996.  

Prior to October 7, 1996 sinusitis, ethmoid, pansinusitis and 
ethmoid, were rated as 50 percent disabling with 
postoperative following radical operation, with chronic 
osteomyelitis, requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510-6514 (1986).  

Chronic atrophic rhinitis with definite atrophy of intranasal 
structure, and moderate secretion was rated as 10 percent 
disabling.  Rhinitis with moderate crusting and ozena, 
atrophic changes was rated as 30 percent disabling.  Rhinitis 
with massive crusting and marked ozena, with anosmia was 
rated as 50 percent disabling.  38 C.F.R. § 4.97, Diagnostic 
Code 6501 (2000).  

Effective October 7, 1996, the General Rating Formula for 
sinusitis for diagnostic codes 6510 through 6514 is as 
follows: Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries is 
rated as 50 percent disabling.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by head aches, pain, and purulent discharge or 
crusting is rated as 30 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Codes 6511, 6513 (2000).  

The modified rating schedule eliminated Diagnostic Code 6501, 
and a new diagnostic code was added for allergic or vasomotor 
rhinitis.  Allergic or vasomotor rhinitis with polyps is 
rated as 30 percent disabling.  Without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Codes 6522 (2000).  

Analysis.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  Also see VAOPGCPREC 3-2000 (May 30, 2000).  

The Board has reviewed both the old and new regulations and 
determined that the new regulations are move favorable to the 
veteran.  As was noted in the Federal Register the new 
regulations of rating sinusitis are more specific in listing 
the symptoms to be considered when rating disability related 
to sinusitis.  

The medical evidence supports a grant of an increased rating 
to 50 percent for sinusitis with allergic rhinitis.  The 
claims folder contains evidence of repeated surgeries for 
treatment of sinusitis and allergic rhinitis.  A septoplasty 
was performed in February 1975 for treatment of allergic 
rhinitis and sinusitis in service.  May 1987 service medical 
facility records include records of an inferior turbinectomy 
with cryosurgery.  December 1993 records from the University 
of Washington Medical Center show that the veteran underwent 
endoscopic ethmoidectomy and a right middle meatus maxillary 
antrostomy.  Subsequent to those surgical procedures a CT 
scan in January 1997 revealed sclerosis of the mastoid bone, 
noted to be evidence of prior infection of the bone.  

A 50 percent rating requires either radical surgery with 
chronic osteomyelitis or near constant sinusitis with 
symptoms after repeated surgeries.  The medical record shows 
the veteran has had several significant surgical procedures 
involving his sinuses and nasal passages.  There is evidence 
of old infection of the bone.  There is no reference to 
chronic recurrent or recent acute infection or inflammation 
of the bone but there is medical evidence of near constant 
sinusitis with purulent discharge after repeated surgeries.  
Under these circumstances, an increased rating to 50 percent 
for sinusitis and allergic rhinitis is warranted.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6511, 6513 (2000).

The Board considered whether the veteran's sinusitis and 
allergic rhinitis should be evaluated separately.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
the determination of whether the correct diagnostic code was 
selected by the VA in a particular case is neither a pure 
factual question nor a pure legal one; rather, it is a mixed 
question involving the application of law -- here, one or 
more regulations -- to a particular set of facts -- in this 
case, one or more disabilities affecting appellant.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  

In this case the Board has concluded that the symptoms 
manifested by the veteran more closely follow the criteria 
for rating sinusitis.  In addition, the symptoms of allergic 
rhinitis and sinusitis overlap and are almost 
indistinguishable.  The pain, purulent discharge and blockage 
of the nasal passages represent the same disease process and 
symptoms.  The Board notes that evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, a claimant may have separate and 
distinct manifestations attributable to the same injury and 
should be compensated under different diagnostic codes.  
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  In this 
instance the veteran's symptoms of sinusitis and allergic 
rhinitis are not separate and distinct.  For that reason a 
separate evaluation for allergic rhinitis is not proper.  













ORDER

Service connection for chronic lung disease is granted.  

An increased rating for sinusitis and allergic rhinitis to 50 
percent is granted, subject to regulations governing the 
award of monetary benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

 



